DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
An electrical connector with a turnable insulating cover--. Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 are allowed.
Regarding claim 1, the prior art does not disclose or suggest an electric connector to which a cable is connected, comprising: an insulating first cover provided outside the shell to cover at least part of a conductive shell; and a turnable insulating second cover has a second locking piece to be engaged with a first locking piece of an insulating first cover, at least one of the first locking piece or the second locking piece includes multiple locking pieces arranged along a circumferential direction of a circle about a rotary shaft, the first locking piece and the second locking piece have such a structure that the first locking piece and the second locking piece are movable in an approaching direction and movement in a separation direction is restricted in a state in which the first locking piece and the second locking piece are engaged with each other, the shell has, on the cable side, a second contact piece for sandwiching an external conductor of the cable from both sides to contact an external conductor, and the second contact piece is positioned on a second cover side, and is deformable in a center axis direction of the cable to contact an inner wall surface of the second cover as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al. (US 6368129), Kameyama (US 6231387), Daily et al. (US 8714994), and (US 20200378534), (US 10840635), (US 10236628), (US 9979133), (US 9509067), (US 20160268723), (US 20150280360), (US 8298922), (US 7794267), (US 7594827), (US 7507108), (US 7201604), (US 5211706), each disclose a terminal block similar to the claimed invention.

Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached at 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HARSHAD C PATEL/Primary Examiner, Art Unit 2831